Fox-Pitt Kelton Cochran Caronia Waller Small Mid-Cap Bank and Insurance Conference 17 June 2008 ■ New York Forward-Looking Statements This presentation contains statements that relate to the projected performance ofZions Bancorporation and elements of or affecting such performance, includingstatements with respect to the beliefs, plans, objectives, goals, guidelines,expectations, anticipations and estimates of management.These statementsconstitute forward-looking information within the meaning of the Private SecuritiesLitigation Reform Act.Actual facts, determinations, results or achievements maydiffer materially from the statements provided in this presentation since suchstatements involve significant known and unknown risks and uncertainties.Factorsthat might cause such differences include, but are not limited to:competitivepressures among financial institutions; economic, market and business conditions,either nationally or locally in areas in which Zions Bancorporation conducts itsoperations, being less favorable than expected; changes in the interest rateenvironment reducing expected interest margins; changes in debt, equity andsecurities markets; adverse legislation or regulatory changes and other factorsdescribed in Zions Bancorporation’s Annual Report on Form 10-K for the yearended December 31, 2006.In addition, the statements contained in thispresentation are based on facts and circumstances as understood by managementof the company on the date of this presentation, which may change in the future.Zions Bancorporation disclaims any obligation to update any statements or topublicly announce the result of any revisions to any of the forward-lookingstatements included herein to reflect future events, developments, determinations orunderstandings. Today’s Agenda Overview 1st Quarter 2008 Performance Current Issues Credit Lockhart Funding Investment Portfolio Net Interest Margin Capital & Dividends Outlook Summary Total Assets of $53 Billion S&P 500 Index NASDAQ Financial 100 Index Over 500 Offices and 600 ATMs in 10Western States The Intermountain West’sLargest Banking Company Population Growth Estimates from US Census(2000-2030) Growing 75%faster than thenational average Our Growth Engine Projected
